SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofFebruary 2011 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX 156th Extraordinary General Shareholders' Meeting STATEMENT TO THE SHAREHOLDERS ITEM I Election of a member of the Board of Directors , under Art. 28 of the Company by-Law and of art. 150 of Law 6.404/76. The following Member will be elected: José da Costa Carvalho Neto Rio de Janeiro, February 09th, 2011. José Antonio Muniz Lopes CEO 156ª Extraordinary General Shareholders' Meeting STATEMENT TO THE SHAREHOLDERS Election of member of the Board of Directors Dear Shareholders, The election of a Member of the Board of Directors, in accordance with the Company's by-Laws, will be approved at the Extraordinary General Shareholders' Meeting . February 09th, 2011. José Antonio Muniz Lopes CEO 12. GENERAL SHAREHOLDER MEETING AND ADMINISTRATION 12.6 STATE TO EACH OF THE EXECUTIVE OFFICERS AND MEMBERS OF THE BOARD OF DIRECTORS AND FISCAL COUNCIL: BOARD OF DIRECTORS: Name Age Occupation IRS No. Position Date of election Date of effectiveness Term of Office Appointed by the controller José da Costa Carvalho Neto 64 Electrical Engineer 044.602.786-34 Member 02/25/2011 02/25/2011 Next AGM Yes 12.7 PROVIDE THE INFORMATION MENTIONED IN SECTION 12.6 REGARDING MEMBERS OF STATUTORY COMMITTEES, AND AUDIT, RISK, FINANCIAL AND REMUNERATION COMMITTEES, EVEN IF SUCH STRUCTURES OR COMMITTEES ARE NOT STATUTORY. A  not applicable 12.8 EXECUTIVE OFFICERS, BOARD OF DIRECTORS AND FISCAL COUNCIL MEMBERS BOARD OF DIRECTORS 12.8.a Name: José da Costa Carvalho Neto Holds a Bachelor Science and a Masters degree from Universidade Federal de Minas Gerais. Mr. Carvalho Neto also has various specialization courses in energy, economic engineering, human resources, finance and marketing and acted as an Executive Officer at Orteng Equipamentos e Sistemas, as a member of the Board of Directors of Logos Engenharia and Enerconsult , CEO of Arcadis Logos Energia, member of the Executive Board and Board of Directors of SPCs related to Cocal Termoelétrica S.A., PIE-RP Termoelétrica S.A., Biogás Energética Ambiental S.A., Tupan Energia Elétrica S.A., Energética Ponte Alta S.A. and Retiro Baixo Energética S.A. projects. He also acted as a member of the Board of Directors of Tradener Comercializadora de Energia and as Secretary Advisor for Mines and Energy for the State of Minas Gerais in 1987, and CFO and member of the Board of Directors of Cemig from July 1998 to January 1999. Previously, he worked at Cemig as Chief Distribution Officer from 1991 to 1997 and as Superintendent, Department and Division Manager, Engineer and Trainee from 1966 to 1996. 12.8.b No occurrences of condemnations 12.9 INFORM THE EXISTENCE OF MARITAL RELATIONSHIP, STABLE UNION OR RELATIONSHIP UP TO THE SECOND DEGREE a) Executive Officers and Board of Directors b) (i) Executive Officers and Board of Directors and (ii) Subsidiary Executive Officers and Board of Directors, direct or indirect c) (i) Executive Officers and Board of Directors or its subsidiaries, direct or indirect and (ii) Issuer controllers direct or indirect d) (i) Executive Officers and Board of Directors and (ii) Parent Companies direct and indirect. A- not applicable 12.10 INFORMATION ON RELATIONS OF SUBORDINATION, SERVICES RENDERED OR CONTROL, IN THE LAST 3 YEARS, BETWEEN THE EXECUTIVE OFFICERS AND: Parent company controlled directly or indirectly b) controller direct or indirect c) if material, supplier, customer, debtor or creditor, its subsidiary or subsidiaries. A- not applicable SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 11, 2011 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
